MARTIN, Judge.
In open court, over the objection of defendant, the State was permitted to amend bill of indictment No. 74-2727 by changing the date of the offense as alleged therein from 31 January. 1974 to 29 January 1974. Suffice to say that we find no error in this regard and defendant’s first assignment of error is overruled.
Defendant also assigns as error the denial of his motion to dismiss due to the delay in bringing charges against him. It is contended that the delay violated due process guaranties and his right to a speedy trial.
As in State v. Hackett, 26 N.C. App. 239, 215 S.E. 2d 832 (1975), the present case does not involve defendant’s Sixth Amendment right to a speedy trial because this provision has no application until defendant is accused, either by indictment, information, or arrest. The legal effect of the preindictment delay must be judged by the due process clause of the Fourteenth Amendment.
Since most of the cases cited by defendant are treated in State v. Hackett, supra, further discussion of them is unnecessary. In our opinion, the preindictment delay in the present case did not deprive defendant of due process of law.
. In his fourth assignment of error, defendant contends that the court committed error by failing to instruct the jury to scrutinize the testimony of an informer who testified for the State. It is submitted that such instruction was necessary, regardless of any request by defendant. We disagree. An instruction to scrutinize the testimony of a witness on the ground of interest or bias is a subordinate feature of the case which does not require the trial judge to give the cautionary instruction unless there is a request for such instruction. State v. Vick, 287 N.C. 37, 213 S.E. 2d 335 (1975).
We have carefully reviewed defendant’s remaining assignments of error and find them without merit.
No prejudicial error appears in the trial.
...No error.
Judges Britt and Hedrick concur.